Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/29/2021, with respect to the rejections of claims 1-23 have been fully considered but they are not persuasive. Examiner may not have cited to the best teachings within Zhou et al. as to the features of and optimizing the coordinate converter based on a location of the obstacle appearing in the transformed LIDAR images by iteratively adjusting one or more parameters of the coordinate converter, wherein the optimized coordinate converter is utilized to process subsequent LIDAR images during autonomous driving at real-time however when read in its entirety Zhou et al. teaches and optimizing the coordinate converter based on a location of the obstacle appearing in the transformed LIDAR images by iteratively adjusting one or more parameters of the coordinate converter, wherein the optimized coordinate converter is utilized to process subsequent LIDAR images during autonomous driving at real-time. However, paragraphs 0097-0098 remain relevant as they discuss the scale factor, a parameter used for coordinate conversion from one reference frame to another using external state information. (Par. 0097-0098; See “Here, a scale factor A for updating the determined external state information of the UAV may be calculated by: [Scale factor formula]” & “In some embodiments, the scale factor A may be determined based on multiple points. For example, the scale factor "A may be an average value of a number of calculated scale factors that are calculated based on a number of points in accordance with the above method.”) Because of the statement “by iteratively adjusting one or more parameters of the coordinate converter” Zhou et al. requires teaching only one method which optimizes a coordinate converter based on a location of an obstacle appearing in transformed LIDAR images. Zhou et al. teaches many forms of calibrating/updating/optimizing the coordinate converter through analyzing objects in LIDAR images. (Pars. 0014-0015; See” In some embodiments, determining external state information of the UAV may comprise: obtaining historical state information of the UAV or the monocular camera unit; obtaining the image data comprising a current image and an historical image iteratively adjusting one or more parameters (Par. 0087; See “By performing the process described in FIG. 2, the updated external state information of UAV may be obtained, which is more precise or even equal to the actual state information of the UAV. In some embodiments, the estimated external state information may be updated periodically. In some instance, the estimated external state information may be updated every 0.01 s, 0.02 s, 0.05 s, 0.07 s, 0.1 s, 0.2 s, 0.5 s, 0.7 s, 1.0 s, 1.5 s, 2.0 s, 2.5 s, 3.0 s, 3.5 s, 4.0 s, 4.5 s, 5.0 s, 5.5 s, 6.0 s, 6.5 s, 7.0 s, 7.5 s, 8.0 s, 8.5 s, 9.0 s, 9.5 s, or 10.0”) Also look to paragraphs 0088-0091 for how updating the external state information would better optimize the coordinate converter. These paragraphs discuss using the external state information to convert coordinates from one reference frame to another using the scale factor. (Pars. 0088-0091; See “FIG. 3 illustrates an exemplary calculation 300 of a relative proportional relationship which is to be applied on the determined external state information of the UAV, in accordance with an embodiment of the invention.”, “In the embodiment of FIG. 3, the external state information may include a plurality of feature points, each associated with a first set of coordinates under a first reference frame. The feature points within each image captured by the monocular camera unit may include, but not limited to, an edge of an object, a corner of an object, or a boundary between objects of two different colors. Any suitable method or combination of methods may be used to identify and provide
a digital representation of the feature points, as discussed herein above. The image data may then be frame-to-frame matched to each other to identify a set of common feature points appearing in the series of image data. The external state information of the UAV may be determined based on the common feature points and a time interval between two images, as discussed above.”, “In the embodiment of FIG. 3, the relative proportional relationship may be a scale factor. This scale factor may be a scale between the second reference frame and the first reference frame. The first reference frame may be a local reference frame, for example, an image reference frame. The second reference frame may be a global reference frame.” & “The X-Y coordinate system of FIG. 3 maybe a local reference frame, for example, an image reference frame or a camera reference frame in which the camera is located at the origin. As shown in FIG. 3, the location of the monocular camera unit C may be set as the origin of the X-Y coordinates, and a lidar sensor L may be used as the proximity sensor. A positional relationship between the monocular camera unit C and the lidar 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 & 10-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. Patent Publication No. 2016/0076892).
Regarding claim 1, Zhou et al. teaches a computer-implemented method, comprising: receiving a plurality of LIDAR images captured by a LIDAR device of an autonomous driving vehicle (ADV); (Par. 0004; See "The UAV may be provided with a monocular camera unit, a proximity sensor and one or more processors. The one or more processors may be configured to determine external state information of the UAV based on image data captured by the monocular camera unit, and calculate a relative proportional relationship to be applied to the determined external state information." & Par. 0007; See "In some embodiments, the proximity sensor unit may comprise at least one of a LIDAR sensor, an ultrasound sensor, or an infrared sensor.") for each of the LIDAR images, determining using a perception method a location of an obstacle captured in the LIDAR image in a local coordinate system, (Par. 0004; See "A need exists for improved methods and systems for determining a state of UAVs during visual navigation. and transforming using a coordinate converter the LIDAR image from the local coordinate system to a global coordinate system; (Par. 0004; See "A need exists for improved methods and systems for determining a state of UAVs during visual navigation. The present invention provides methods and systems related to determine a state of the UAV by updating the determined state information of UAV with a relative proportional relationship between a first reference frame (e.g., a local or camera-based reference frame) or coordinates under a first coordinate system (e.g., camera coordinates) and a second reference frame (e.g., a global reference frame) or coordinates under a second coordinate system (e.g., world coordinates).") and optimizing the coordinate converter based on a location of the obstacle appearing in the transformed LIDAR images by iteratively adjusting one or more parameters of the coordinate converter, wherein the optimized coordinate converter is utilized to process subsequent LIDAR images during autonomous driving at real-time. (Pars. 0014-0015; See” In some embodiments, determining external state information of the UAV may comprise: obtaining historical state information of the UAV or the monocular camera unit; obtaining the image data comprising a current image and an historical image preceding the current image; predicting a matching feature point in the current image corresponding to a target feature point in the historical image according to the historical state information; and calculating, based on the matching feature point, external state information of the UAV or the monocular camera unit. Predicting the matching feature point in the current image may comprise: predicting a coordinate position of a target feature point of the historical image in the current image according to the historical state information; and selecting a feature point that is closest to the coordinate position as the matching feature point in the current image. Updating the external state information of the UAV may comprise applying a  “The calculated scale factor A may then be used to update the determined external state information of UAV. For example, as discussed herein above, the scale factor A which is calculated from those feature points which are detectable by the proximity sensor, may be applied to update those feature points which are not detectable by the proximity sensor,” “In some embodiments, the calculated scale factor A may be applied to update the distance information of the UAV relative to one or more external objects within the environment. In other embodiments, the calculated scale factor A may be applied to update the position information of one or more external objects within the environment or position information of the UAV. For example, the calculated scale factor A may be applied to update the world coordinates of one or more external objects or world coordinates of the UAV. In other embodiments, the calculated scale factor A may be applied to update the coordinates of the feature points. In some instances, the scale factor A may be used to transform or translate coordinates under a first coordinate system (e.g., in pixels) to coordinates under a second 
Regarding claim 2, Zhou et al. teaches the method of claim 1, further comprising examining the transformed LIDAR images to determine a consistency of the obstacle appearing in the transformed LIDAR images. (Par. 0089; See "In the embodiment of FIG. 3, the external state information may include a plurality of feature points, each associated with a first set of coordinates under a first reference frame. The feature points within each image captured by the monocular camera unit may include, but not limited to, an edge of an object, a corner of an object, or a boundary between objects of two different colors. Any suitable method or combination of methods may be used to identify and provide a digital representation of the feature points, as discussed herein above. The image data may then be frame-to-frame matched to each other to identify a set of common feature points appearing in the series of image data. The external state information of the UAV may be determined based on the common feature points and a time interval between two images, as discussed above.")
Regarding claim 3, Zhou et al. teaches the method of claim 2, further comprising iteratively performing determining using a perception method, transforming using a coordinate converter, and examining the transformed LIDAR images, until the consistency of the obstacle appearance in the LIDAR images is greater than a predetermined threshold. (Par. 0004; See "The UAV may be provided with a monocular camera unit, a proximity sensor and one or more processors. The one or more processors may be configured to determine external state information of the UAV based on image data captured by the monocular camera unit, and calculate a relative proportional relationship to be applied to the determined external state information." & Par. 0007; See "In some embodiments, the proximity sensor unit may comprise at least one of a LIDAR sensor, an ultrasound sensor, or an infrared sensor." & Par. 0089; See "In the embodiment of FIG. 3, the external state information may include a plurality of feature points, each associated with a first set of coordinates under a first reference frame. The feature points within each image captured by the monocular camera unit may include, but not limited to, an edge of an object, a corner of an object, or a boundary between objects of two different colors. Any suitable method or combination of 
Regarding claim 4, Zhou et al. teaches the method of claim 2, further comprising iteratively performing determining using a perception method, transforming using a coordinate converter, and examining the transformed LIDAR images, until a number of iterations reaches a predetermined threshold. (Pars. 0089-112; See all paragraphs but specifically Par. 0106 "In some instances, the position and/or orientation of the camera and/or the proximity sensor may change during the UAV's flight. Therefore, the value of the scale factor A may change over time as a result of a change in the positional relationship between the camera and the proximity sensor. For example, the monocular camera unit may rotate about a pitch axis, roll axis, and/or yaw axis thereof. A rotating of the camera may at least lead to a change in a relative angle 8 of a laser ray emitted from the LIDAR sensor with respect to an optical axis of the monocular camera. For another example, the orientation of the LIDAR sensor may change during the UAV's flight, which may also lead to a change in the discussed relative angle 8. For another example, the scale factor A may need to be re-estimated if the monocular SLAM fails. Therefore, the scale factor A may be calculated and updated each time a LIDAR sensor detectable feature point is detected by the LIDAR sensor, such that the scale factor is up to date. In some embodiments, the scale factor A may be calculated and updated at a regular interval. The regular interval for updating the scale factor A may be0.01 s, 0.02 s, 0.05 s, 0.07 s, 0.1 s, 0.2 s, 0.5 s, 0.7 s, 1.0 s, 1.5 s, 2.0 s, 2.5 s, 3.0 s, 3.5 s, 4.0 s, 4.5 s, 5.0 s, 5.5 s, 6.0 s, 6.5 s, 7.0 s, 7.5 s, 8.0 s, 8.5 s, 9.0 s, 9.5 s, or 10.0 s. Optionally, the regular interval for updating the scale factor A may be greater than or equal to any of the values described herein.)
the method of claim 4, wherein when the number of iterations reaches the predetermined threshold, a set of parameters of the coordinate converter with a highest consistency is selected as an optimal set of parameters for configuring the coordinate converter for autonomous driving at real-time. (Pars. 0089-112; See all paragraphs but specifically Par. 0106 "In some instances, the position and/or orientation of the camera and/or the proximity sensor may change during the UAV's flight. Therefore, the value of the scale factor A may change over time as a result of a change in the positional relationship between the camera and the proximity sensor. For example, the monocular camera unit may rotate about a pitch axis, roll axis, and/or yaw axis thereof. A rotating of the camera may at least lead to a change in a relative angle 8 of a laser ray emitted from the LIDAR sensor with respect to an optical axis of the monocular camera. For another example, the orientation of the LIDAR sensor may change during the UAV's flight, which may also lead to a change in the discussed relative angle 8. For another example, the scale factor A may need to be re-estimated if the monocular SLAM fails. Therefore, the scale factor A may be calculated and updated each time a LIDAR sensor detectable feature point is detected by the LIDAR sensor, such that the scale factor is up to date. In some embodiments, the scale factor A may be calculated and updated at a regular interval. The regular interval for updating the scale factor A may be0.01 s, 0.02 s, 0.05 s, 0.07 s, 0.1 s, 0.2 s, 0.5 s, 0.7 s, 1.0 s, 1.5 s, 2.0 s, 2.5 s, 3.0 s, 3.5 s, 4.0 s, 4.5 s, 5.0 s, 5.5 s, 6.0 s, 6.5 s, 7.0 s, 7.5 s, 8.0 s, 8.5 s, 9.0 s, 9.5 s, or 10.0 s. Optionally, the regular interval for updating the scale factor A may be greater than or equal to any of the values described herein.) The scale factor is used to transform and update objects external to the UAV in order to create an accurate representation of the external surroundings to the UAV. The UAV would continue to perform this method until the best view is possible.
Regarding claim 6, Zhou et al. teaches the method of claim 1, further comprising counting a number of the transformed LIDAR images that includes an obstacle whose location overlaps with an obstacle of another LIDAR image. (Par. 0014; See "In some embodiments, determining external state information of the UAV may comprise: obtaining historical state information of the UAV or the monocular camera unit; obtaining the image data comprising a current image and an historical image preceding the 
Regarding claim 7, Zhou et al. teaches the method of claim 6, wherein the optimized coordinate converter produces a largest number of LIDAR images having an overlapped obstacle with another LIDAR image. (Par. 0111; See "In some instances, the monocular camera unit may capture a series  of images of an environment of the UAV over time. In this case, the historical image may be an image captured before a predetermined time unit with respect to current image, from among a series of image frames. This predetermined time unit may be 0.1 s, 0.3 s, 0.5 s, 0.8 s, 1 s, 2 s, 3 s, 4 s, 5 s, 6 s, 7 s, 8 s, 9 s, 10 s, 1 s, 12 s, 13 s, 14 s, 15 s, 16 s, 17 s, 18 s, 19 s, 20 s, 23 s, 25 s, 28 s, 30 s, 35 s, 40 s, or 60 s. The predetermined time unit may have a value within a range between any two of the values described herein.") The UAV receives a multitude of images of the external environment and determines a matching feature point between the two images which may be of an obstacle as described above with reference to claim 6. Further, receiving a large number of images would result in a large number of images having overlapped obstacles between the historical images and the transformed images. 
Regarding claim 10, Zhou et al. teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: receiving a plurality of LIDAR images captured by a LIDAR device of an autonomous driving vehicle (ADV); (Par. 0004; See "The UAV may be provided with a monocular camera unit, a proximity sensor and one or more processors. The one or more processors may be configured to determine external state information of the UAV based on image data captured by the monocular camera unit, and calculate a relative proportional relationship to be applied to the determined external state information." & Par. 0007; See "In some embodiments, the proximity sensor unit may comprise at least one of a LIDAR sensor, an ultrasound sensor, or an infrared sensor.") for each of the LIDAR images, determining using a perception method a location of an obstacle captured in the LIDAR image in a local coordinate system, (Par. 0004; See "A need exists for improved methods and systems for determining a state of UAVs during visual navigation. The present invention provides methods and systems related to determine a state of the UAV by updating the determined state information of UAV with a relative proportional relationship between a first reference frame (e.g., a local or camera-based reference frame) or coordinates under a first coordinate system (e.g., camera coordinates) and a second reference frame (e.g., a global reference frame) or coordinates under a second coordinate system ( e.g., world coordinates)." & Par. 0008; See "In some embodiments, the proximity data may include a distance to an external object within the environment.") and transforming using a coordinate converter the LIDAR image from the local coordinate system to a global coordinate system; (Par. 0004; See "A need exists for improved methods and systems for determining a state of UAVs during visual navigation. The present invention provides methods and systems related to determine a state of the UAV by updating the determined state information of UAV with a relative proportional relationship between a first reference frame (e.g., a local or camera-based reference frame) or coordinates under a first coordinate system (e.g., camera coordinates) and a second reference frame (e.g., a global reference frame) or coordinates under a second coordinate system ( e.g., world coordinates).") and optimizing the coordinate converter based on a location of the obstacle appearing in the transformed LIDAR images by iteratively adjusting one or more parameters of the coordinate converter, wherein the optimized coordinate converter is utilized to process subsequent LIDAR images during autonomous driving at real-time. (Pars. 0014- In some embodiments, determining external state information of the UAV may comprise: obtaining historical state information of the UAV or the monocular camera unit; obtaining the image data comprising a current image and an historical image preceding the current image; predicting a matching feature point in the current image corresponding to a target feature point in the historical image according to the historical state information; and calculating, based on the matching feature point, external state information of the UAV or the monocular camera unit. Predicting the matching feature point in the current image may comprise: predicting a coordinate position of a target feature point of the historical image in the current image according to the historical state information; and selecting a feature point that is closest to the coordinate position as the matching feature point in the current image. Updating the external state information of the UAV may comprise applying a Kalman filter to the external state information according to a pre-established state model and a pre-established measurement model.” & “In some embodiments, the monocular camera unit may comprise a monocular panoramic camera and a reflection mirror for reflecting external light rays to the monocular camera. The method may further comprise calibrating the image data according to a pre-determined calibration model before determining the external state information. Calibrating the image data may comprise obtaining a coordinate mapping relationship between arbitrary point in an external space and a corresponding point in an image acquired by the monocular camera unit according to the pre-established calibration model corresponding to a reflection mirror of the monocular camera unit; and modifying the image according to the coordinate mapping relationship.”) Updating the external state information better optimizes the transformation made between a first set of coordinates and a second set of coordinates using the scale factor thus optimizing the coordinate converter. (Pars. 0097-0101; See “Here, a scale factor A for updating the determined external state information of the UAV may be calculated by: [Scale factor formula],” “In some embodiments, the scale factor A may be determined based on multiple points. For example, the scale factor "A may be an average value of a number of calculated scale factors that are calculated based on a number of points in accordance with the above method.”, “The calculated scale factor A may then be used to update the determined external state information of UAV. For example, as discussed herein above, the scale factor A which is calculated from 
Regarding claim 11, Zhou et al. teaches the machine-readable medium of claim 10, wherein the operations further comprise examining the transformed LIDAR images to determine a consistency of the obstacle appearing in the transformed LIDAR images. (Par. 0089; See "In the embodiment of FIG. 3, the external state information may include a plurality of feature points, each associated with a first set of coordinates under a first reference frame. The feature points within each image captured by the monocular camera unit may include, but not limited to, an edge of an object, a corner of an object, or a boundary between objects of two different colors. Any suitable method or combination of methods may be used to identify and provide a digital representation of the feature points, as discussed herein above. The image data may then be frame-to-frame matched to each other to identify a set of common feature points appearing in the series of image data. The external state information of the UAV may be determined based on the common feature points and a time interval between two images, as discussed above.")
Regarding claim 12, Zhou et al. teaches the machine-readable medium of claim 11, wherein the operations further comprise iteratively performing determining using a perception method, transforming using a coordinate converter, and examining the transformed LIDAR images, until the consistency of the obstacle appearance in the LIDAR images is greater than a predetermined threshold. (Par. 0004; See "The UAV may be provided with a monocular camera unit, a proximity sensor 
Regarding claim 13, Zhou et al. teaches the machine-readable medium of claim 11, wherein the operations further comprise iteratively performing determining using a perception method, transforming using a coordinate converter, and examining the transformed LIDAR images, until a number of iterations reaches a predetermined threshold. (Pars. 0089-112; See all paragraphs but specifically Par. 0106 "In some instances, the position and/or orientation of the camera and/or the proximity sensor may change during the UAV's flight. Therefore, the value of the scale factor A may change over time as a result of a change in the positional relationship between the camera and the proximity sensor. For example, the monocular camera unit may rotate about a pitch axis, roll axis, and/or yaw axis thereof. A rotating of the camera may at least lead to a change in a relative angle 8 of a laser ray emitted from the 
Regarding claim 14, Zhou et al. teaches the machine-readable medium of claim 13, wherein when the number of iterations reaches the predetermined threshold, a set of parameters of the coordinate converter with a highest consistency is selected as an optimal set of parameters for configuring the coordinate converter for autonomous driving at real-time. (Pars. 0089-112; See all paragraphs but specifically Par. 0106 "In some instances, the position and/or orientation of the camera and/or the proximity sensor may change during the UAV's flight. Therefore, the value of the scale factor A may change over time as a result of a change in the positional relationship between the camera and the proximity sensor. For example, the monocular camera unit may rotate about a pitch axis, roll axis, and/or yaw axis thereof. A rotating of the camera may at least lead to a change in a relative angle 8 of a laser ray emitted from the LIDAR sensor with respect to an optical axis of the monocular camera. For another example, the orientation of the LIDAR sensor may change during the UAV's flight, which may also lead to a change in the discussed relative angle 8. For another example, the scale factor A may need to be re-estimated if the monocular SLAM fails. Therefore, the scale factor A may be calculated and updated each time a LIDAR sensor detectable feature point is detected by the LIDAR sensor, such that the scale factor is up to date. In some embodiments, the scale factor A may be calculated and updated at a regular interval. The regular interval for updating the scale factor A may be0.01 s, 0.02 s, 0.05 s, 0.07 s, 0.1 s, 0.2 s, 0.5 s, 
Regarding claim 15, Zhou et al. teaches the machine-readable medium of claim 10, wherein the operations further comprise counting a number of the transformed LIDAR images that includes an obstacle whose location overlaps with an obstacle of another LIDAR image. (Par. 0014; See "In some embodiments, determining external state information of the UAV may comprise: obtaining historical state information of the UAV or the monocular camera unit; obtaining the image data comprising a current image and an historical image preceding the current image; predicting a matching feature point in the current image corresponding to a target feature point in the historical image according to the historical state information; and calculating, based on the matching feature point, external state information of the UAV or the monocular camera unit. Predicting the matching feature point in the current image may comprise: predicting a coordinate position of a target feature point of the historical image in the current image according to the historical state information; and selecting a feature point that is closest to the coordinate position as the matching feature point in the current image. Updating the external state information of the UAV may comprise applying a Kalman filter to the external state information according to a pre-established state model and a pre-established measurement model.") This system takes a pre-converted image and an image after transforming to a new coordinate system and analyzes a matching feature point between the two images, thus an obstacle, which this reference can identify, appearing in one image, would appear in the transformed image and the matching feature point would identify the obstacle overlap.
Regarding claim 16, Zhou et al. teaches the machine-readable medium of claim 15, wherein the optimized coordinate converter produces a largest number of LIDAR images having an overlapped obstacle with another LIDAR image. (Par. 0111; See "In some instances, the monocular camera unit may capture a series of images of an environment of the UAV over time. In this case, the historical image may 
Regarding claim 17, Zhou et al. teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including receiving a plurality of LIDAR images captured by a LIDAR device of an autonomous driving vehicle (ADV), (Par. 0004; See "The UAV may be provided with a monocular camera unit, a proximity sensor and one or more processors. The one or more processors may be configured to determine external state information of the UAV based on image data captured by the monocular camera unit, and calculate a relative proportional relationship to be applied to the determined external state information." & Par. 0007; See "In some embodiments, the proximity sensor unit may comprise at least one of a LIDAR sensor, an ultrasound sensor, or an infrared sensor.") for each of the LIDAR images, determining using a perception method a location of an obstacle captured in the LIDAR image in a local coordinate system, (Par. 0004; See "A need exists for improved methods and systems for determining a state of UAVs during visual navigation. The present invention provides methods and systems related to determine a state of the UAV by updating the determined state information of UAV with a relative proportional relationship between a first reference frame (e.g., a local or camera-based reference frame) or coordinates under a first coordinate system (e.g., camera coordinates) and a second reference frame (e.g., a global reference frame) or coordinates under a second coordinate system (e.g., world coordinates)." & Par. 0008; See "In some embodiments, the proximity data may include a distance to an external object within the environment.") and transforming using a coordinate converter the LIDAR image from the local coordinate system to a global coordinate system, (Par. 0004; See "A need exists for improved methods and systems for determining a state of UAVs during visual navigation. The present invention provides methods and systems related to determine a state of the UAV by updating the determined state information of UAV with a relative proportional relationship between a first reference frame (e.g., a local or camera-based reference frame) or coordinates under a first coordinate system (e.g., camera coordinates) and a second reference frame (e.g., a global reference frame) or coordinates under a second coordinate system (e.g., world coordinates).") and optimizing the coordinate converter based on a location of the obstacle appearing in the transformed LIDAR images by iteratively adjusting one or more parameters of the coordinate converter, wherein the optimized coordinate converter is utilized to process subsequent LIDAR images during autonomous driving at real-time. (Pars. 0014-0015; See” In some embodiments, determining external state information of the UAV may comprise: obtaining historical state information of the UAV or the monocular camera unit; obtaining the image data comprising a current image and an historical image preceding the current image; predicting a matching feature point in the current image corresponding to a target feature point in the historical image according to the historical state information; and calculating, based on the matching feature point, external state information of the UAV or the monocular camera unit. Predicting the matching feature point in the current image may comprise: predicting a coordinate position of a target feature point of the historical image in the current image according to the historical state information; and selecting a feature point that is closest to the coordinate position as the matching feature point in the current image. Updating the external state information of the UAV may comprise applying a Kalman filter to the external state information according to a pre-established state model and a pre-established measurement model.” & “In some embodiments, the monocular camera unit may comprise a monocular panoramic camera and a reflection mirror for reflecting external light rays to the monocular camera. The method may further comprise calibrating the image data according to a pre-determined calibration model before determining the external state information. Calibrating the image data may comprise obtaining a coordinate mapping relationship between arbitrary point in an external space and a corresponding point in an image acquired by the monocular camera unit  “The calculated scale factor A may then be used to update the determined external state information of UAV. For example, as discussed herein above, the scale factor A which is calculated from those feature points which are detectable by the proximity sensor, may be applied to update those feature points which are not detectable by the proximity sensor,” “In some embodiments, the calculated scale factor A may be applied to update the distance information of the UAV relative to one or more external objects within the environment. In other embodiments, the calculated scale factor A may be applied to update the position information of one or more external objects within the environment or position information of the UAV. For example, the calculated scale factor A may be applied to update the world coordinates of one or more external objects or world coordinates of the UAV. In other embodiments, the calculated scale factor A may be applied to update the coordinates of the feature points. In some instances, the scale factor A may be used to transform or translate coordinates under a first coordinate system (e.g., in pixels) to coordinates under a second coordinate system (e.g., in meters).” & “In some embodiments, updating the external state information may include applying the relative proportional relationship to the first set of coordinates associated with at least one of the plurality of feature points under a first reference frame to obtain a second set of coordinates under a second reference frame.”) Further, Zhou et al. teaches updating external state information based on comparing data of another sensor. The external state information may be updated using the sensor and an external object measured by the sensors. Updating the external state information removes inaccuracies which would optimize the coordinate conversion process thereby optimizing the 
Regarding claim 18, Zhou et al. teaches the system of claim 17, wherein the operations further comprise examining the transformed LIDAR images to determine a consistency of the obstacle appearing in the transformed LIDAR images. (Par. 0089; See "In the embodiment of FIG. 3, the external state information may include a plurality of feature points, each associated with a first set of coordinates under a first reference frame. The feature points within each image captured by the monocular camera unit may include, but not limited to, an edge of an object, a corner of an object, or a boundary between objects 
Regarding claim 19, Zhou et al. teaches the system of claim 18, wherein the operations further comprise iteratively performing determining using a perception method, transforming using a coordinate converter, and examining the transformed LIDAR images, until the consistency of the obstacle appearance in the LIDAR images is greater than a predetermined threshold. (Par. 0004; See "The UAV may be provided with a monocular camera unit, a proximity sensor and one or more processors. The one or more processors may be configured to determine external state information of the UAV based on image data captured by the monocular camera unit, and calculate a relative proportional relationship to be applied to the determined external state information." & Par. 0007; See "In some embodiments, the proximity sensor unit may comprise at least one of a LIDAR sensor, an ultrasound sensor, or an infrared sensor." & Par. 0089; See "In the embodiment of FIG. 3, the external state information may include a plurality of feature points, each associated with a first set of coordinates under a first reference frame. The feature points within each image captured by the monocular camera unit may include, but not limited to, an edge of an object, a corner of an object, or a boundary between objects of two different colors. Any suitable method or combination of methods may be used to identify and provide a digital representation of the feature points, as discussed herein above. The image data may then be frame-to-frame matched to each other to identify a set of common feature points appearing in the series of image data. The external state information of the UAV may be determined based on the common feature points and a time interval between two images, as discussed above." & Pars. 0097-0098; See all paragraphs, but specifically "The calculated scale factor A may then be used to update the determined external state information of UAV. For example, as discussed herein above, the scale factor A which is calculated from those feature points 
Regarding claim 20, Zhou et al. teaches the system of claim 18, wherein the operations further comprise iteratively performing determining using a perception method, transforming using a coordinate converter, and examining the transformed LIDAR images, until a number of iterations reaches a predetermined threshold. (Pars. 0089-112; See all paragraphs but specifically Par. 0106 "In some instances, the position and/or orientation of the camera and/or the proximity sensor may change during the UAV's flight. Therefore, the value of the scale factor A may change over time as a result of a change in the positional relationship between the camera and the proximity sensor. For example, the monocular camera unit may rotate about a pitch axis, roll axis, and/or yaw axis thereof. A rotating of the camera may at least lead to a change in a relative angle 8 of a laser ray emitted from the LIDAR sensor with respect to an optical axis of the monocular camera. For another example, the orientation of the LIDAR sensor may change during the UAV's flight, which may also lead to a change in the discussed relative angle 8. For another example, the scale factor A may need to be re-estimated if the monocular SLAM fails. Therefore, the scale factor A may be calculated and updated each time a LIDAR sensor detectable feature point is detected by the LIDAR sensor, such that the scale factor is up to date. In some embodiments, the scale factor A may be calculated and updated at a regular interval. The regular interval for updating the scale factor A may be0.01 s, 0.02 s, 0.05 s, 0.07 s, 0.1 s, 0.2 s, 0.5 s, 0.7 s, 1.0 s, 1.5 s, 2.0 s, 2.5 s, 3.0 s, 3.5 s, 4.0 s, 4.5 s, 5.0 s, 5.5 s, 6.0 s, 6.5 s, 7.0 s, 7.5 s, 8.0 s, 8.5 s, 9.0 s, 9.5 s, or 10.0 s. Optionally, the regular interval for updating the scale factor A may be greater than or equal to any of the values described herein.)
Regarding claim 21, Zhou et al. teaches the system of claim 20, wherein when the number of iterations reaches the predetermined threshold, a set of parameters of the coordinate converter with a highest consistency is selected as an optimal set of parameters for configuring the coordinate converter for autonomous driving at real-time. (Pars. 0089-112; See all paragraphs but specifically Par. 0106 "In some instances, the position and/or orientation of the camera and/or the proximity sensor may change during the UAV's flight. Therefore, the value of the scale factor A may change over time as a result 
Regarding claim 22, Zhou et al. teaches the system of claim 17, wherein the operations further comprise counting a number of the transformed LIDAR images that includes an obstacle whose location overlaps with an obstacle of another LIDAR image. (Par. 0014; See "In some embodiments, determining external state information of the UAV may comprise: obtaining historical state information of the UAV or the monocular camera unit; obtaining the image data comprising a current image and an historical image preceding the current image; predicting a matching feature point in the current image corresponding to a target feature point in the historical image according to the historical state information; and calculating, based on the matching feature point, external state information of the UAV or the monocular camera unit. Predicting the matching feature point in the current image may comprise: predicting a coordinate position of a target feature point of the historical image in the current image according to the historical state information; and selecting a feature point that is closest to the coordinate position as the 
Regarding claim 23, Zhou et al. teaches the system of claim 22, wherein the optimized coordinate converter produces a largest number of LIDAR images having an overlapped obstacle with another LIDAR image. (Par. 0111; See "In some instances, the monocular camera unit may capture a series of images of an environment of the UAV over time. In this case, the historical image may be an image captured before a predetermined time unit with respect to current image, from among a series of image frames. This predetermined time unit may be 0.1 s, 0.3 s, 0.5 s, 0.8 s, 1 s, 2 s, 3 s, 4 s, 5 s, 6 s, 7 s, 8 s, 9 s, 10 s, 1 s, 12 s, 13 s, 14 s, 15 s, 16 s, 17 s, 18 s, 19 s, 20 s, 23 s, 25 s, 28 s, 30 s, 35 s, 40 s, or 60 s. The predetermined time unit may have a value within a range between any two of the values described herein.") The UAV receives a multitude of images of the external environment and determines a matching feature point between the two images which may be of an obstacle as described above with reference to claim 6. Further, receiving a large number of images would result in a large number of images having overlapped obstacles between the historical images and the transformed images.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhou et al. (U.S. Patent Publication No. 2016/0076892) in view of He (U.S. Patent Publication No. 2018/0075614).
Regarding claim 8, Zhou et al. teaches the method of claim 1 (see above) but fails to teach wherein the coordinate converter comprises a quaternion function.
He makes up for the deficiencies in Zhou et al. He teaches wherein the coordinate converter comprises a quaternion function. (Par. 0033; See "Estimated attitude based on data from the IMU is synchronized with data from the camera in time and in space, and projected to a captured camera frame. IMU measurements are expressed in a reference frame, while camera dynamics are expressed relative to the camera's reference. Thus, a spatial configuration between the IMU and the camera should be measured, in addition to their individual calibration, so as to synchronize heterogeneous measurements both in space and time. Rotation is represented in quaternions as quaternion expressions, which are simple and effective to interpolate. Outputs of the visual and inertial sensors are individually optimized and represented in quaternions. This allows an individual sensor to maximally optimize an output of the sensor by well-tuned onboard algorithms and by incorporating other sensors, e.g., the attitude of an IMU is collaboratively computed from gyroscopes, accelerators, and magnetometers. To synchronize the observations in time, the quaternions from the sensor with a higher sampling rate are interpolated with respect to the sampling points of the sensor with a lower sampling rate using SQUAD interpolation.")
Zhou et al. and He are both directed to image gathering and analysis and are obvious to combine because Zhou et al. is improved with the quaternion function within He which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Zhou et al. in view of He.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Publication No. 2016/0076892) in view of Lo et al. (U.S. Patent Publication No. 2018/0157911).
Regarding claim 9, Zhou et al. teaches the method of claim 1 (See above) but fails to teach wherein optimizing the coordinate converter is performed using a gradient decent method.
wherein optimizing the coordinate converter is performed using a gradient decent method. (Par. 0026; See "The disclosed methods and systems may further include estimating correct alignments relating various pairs of aerial images by combining direct pixel-to-pixel comparisons with gradient descent.")
Zhou et al. and Lo et al. are both directed to image gathering and analysis and are obvious to combine because Zhou et al. is improved with the gradient descent method within Lo et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Zhou et al. in view of Lo et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (U.S Publication No. 2018/0246529) teaches a system and method for UAV path planning and control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
1/12/2022
/RUSSELL FREJD/Primary Examiner, Art Unit 3661